DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with traverse of Group I claims, 1-9, in the reply filed on 10/13/2022 is acknowledged.  The traversal is on the ground(s) that: 1) there is a significant overlap with respect to search and examination issues between the claims of Groups I and II since the Group II claims are directed to a method of making the hydrophilic substrate product of claim 1 of Group I; 2) the method claim 10 has been amended to include the elements of claim 1, and therefore there is no undue burden placed on the Examiner to examine all of the pending claims.  In addition, it is submitted that the Group II claims should be rejoined under the rejoinder policy of the USPTO since the method claims of Group II include all of the elements of product claim 1 of Group I.  
This is not found persuasive because applicant’s arguments are conclusory not even addressing the separate classifications of CPC C09D183/06 for claims 1-9 and CPC C03C17/30 for claims 10-16 of the Restriction Requirement but rather merely speculating on some undefined “undue burden” without evidentiary support.  Furthermore Claim 10 was amended on 10/13/2022 after the mailing date of 09/02/2022 for the Restriction Requirement.  Because applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  From MPEP§ 818.02(a) where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only.  Accordingly, claims 10-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The requirement is still deemed proper and is therefore made FINAL and therefore rejoinder is not at issue. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the article entitled “Stable Hydrophilization of FR4 and polyimide-based Substrates Implemented in Microfluidics-on-PCB”, Cunaj et al., Surface And Coatings Technology, Vol- 334, pages 292-299, 16 November 2017 (hereinafter “Cunaj”).  
Regarding Claims 1, 3-7, Cunaj discloses in the entire document particularly in the abstract and at § 2.5 - page 294, § 3,2, and § 3.3 i) page 297 (super)hydrophilization of substrates {reading on hydrophilic substrates of the pending claims} in a process whereby a substrate is first hydrophilized by plasma treatment {reading on pending Claim 3} followed by application of a hydrophilic silane compound in anhydrous toluene as a solvent.  From § 3.2 ii) in order to create a stable polyethyleneglycol “PEG”-silane coating on substrates (See pg. 293), a pretreatment of the substrate in oxygen plasma is needed for the creation of hydroxyl groups which are then covalently linked with the PEG-Silane molecules.  Such coatings (performed mostly on Si or PDMS) result in water contact angle values between 30-40°, or even lower (10°), depending on the applied solvent.  In this work, PEG-Silane coatings were created on FR4 surfaces after their immersion in 0.5% v/v PEG-Silane in toluene for 4 or 18 h. These coatings provided reproducibly low water contact angles (CA = 30° ± 5°, or 10° ± 5°, depending on the FR4 surface), compared to those on native FR4 (CA = 113° ± 5°), indicating efficient hydrophilization of FR4.  From § 2.1 the hydrophilic silane used is (2-methoxy(polyethyleneoxy propyl) trimethoxy silane, which is the same silane used in the present examples of the pending application.  Therefore the silane used corresponds to that of formula (1-1) of present claim 7 where; R21 is a methyl group, m=6-9, p=2, k=3, n=3 and X11 is the methoxy group, thereby also disclosing formula (I) of pending claim 6.  From § 2.5 PEG coatings assisted by UV irradiation were performed on photopattemable dry films (Pyralux'" PC 1000) and FR4 substrates.  The surfaces were cleaned with isopropanol and rinsed with water and subsequently plasma etching was performed to hydrophilize the surface.  Afterwards, 1 % v/v PEG aqueous solution was dispensed with a pipette on the substrates and the surfaces were exposed to UV irradiation for 1 h {reading on starting treatment with at least one of a hydrophilic silane compound solution within 3 hours after the hydrophilization for pending Claims 4-5}.  Finally, the surfaces were rinsed with water in order to remove non-crosslinked PEG molecules and dried under a N2 stream.  The wettability of the modified surfaces was probed as a function of time after surface hydrophilization by means of water contact angle measurements, while assessment of protein adsorption was implemented as a means to investigate the presence of protein-repellent PEG coatings. Surface superhydrophilization with extreme stability over time at room and elevated temperatures was demonstrated on plasma micro nanotextured polyimide surfaces, retained for up to 80 days.  FR4 and photosensitive imide-based dry film surfaces were hydrophilized with stable in time PEG-silane coatings, also retaining their hydrophilicity at elevated temperatures.  Furthermore, they were most successfully (super)hydrophilized with UV-assisted PEG coatings, also proven stable in time and at elevated temperatures.  From the afore-described disclosures Claims 1, 3-7 are anticipated or rendered obvious over Cunaj.  
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Cunaj in view of CN101932289, Satake.   
For CN101932289 the English machine translation was retrieved from Google Patents at https://patents.google.com/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Satake”.    
For Claim 2, Cunaj is applied as to claim 1, however Cunaj does not expressly disclose hydrophilizing by alkaline treatment.    
Satake is directed as is Cunaj to coated hydrophilic substrates like polypropylene for a medical instrument imparted with highly hydrophilic and lubricant properties from the disclosure in the abstract and at page 6/12.  The coating solution is prepared by mixing at least a water-insoluble polymer having carboxyl group and a polyfunctional reactive compound with an organic solvent, applying this solution on the surface of a medical instrument, conducting crosslinking and then performing a chemical reaction treatment whereby the coating layer is made hydrophilic.  From page 5/12 once cross-linking is complete, next coating just experiences chemical reaction step, wherein coating is carried out to chemical reaction handling to give hydrophilic.  As long as can reach object of the present invention, can adopt any as the chemical reaction handling in the present invention in various chemical reaction handlings, but preferred neutralisation treatment (alkali treatment) {reading on pending Claim 2}.  By coating is carried out to this neutralisation treatment, be insoluble in the hydrogen atom of carboxyl of polymer of water by dissociation or neutralization, result provides hydrophilic for coating. The example of concrete neutralisation treatment method is that coated medical instrument surface is dipped in 0.1～5% sodium bicarbonate aqueous solution to 1 second to 120 minutes. Nertralizer can be selected from the compound such as the salt of potassium carbonate, potassium bicarbonate, potassium hydroxide, sodium hydroxide, sodium carbonate and other alkali metal or alkaline-earth metal.     
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Cunaj has plasma or oxygen plasma treatment of the polymeric substrate for the purpose of hydrophilizing the polymer.  Satake has an alkali treatment of a polymer for the purpose of hydrophilization.  Given the same purpose of hydrophilization of a polymeric surface, the alkali treatment of Satake can substitute for or be combined with the plasma treatment of Cunaj for hydrophilization of the polymeric surface.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Cunaj a FRP-4 which has an epoxy resin or polyimide or imide-based dry film superhydrophilized and coated with a PEG-silane hydrophilic coating from methoxy(polyethyleneoxy)propyltrimethoxysilane, as afore-described for Claim 1, where from Satake the alkali treatment for hydrophilization can be substituted for or combined with the plasma hydrophilization of Cunaj motivated to have highly hydrophilic properties as well as lubricant properties for the hydrophilic substrate of pending Claim 2.  Furthermore the combination of Satake with Cunaj has a reasonable expectation of success to one skilled in the art because Satake and Cunaj have hydrophilization by alkali treatment for the former or plasma treatment for the latter to accomplish the same purpose of hydrophilizing a polymer surface.   
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Cunaj in view of U.S. 2006/0088666, Kobrin et al, hereinafter “Kobrin”).     
For Claim 9, Cunaj is applied as to claim 1, however Cunaj does not expressly disclose the thickness of the hydrophilic silane compound layer.   
Korbin is directed like Cunaj to a hydrophilic coated hydrophilized polymer substrate as disclosed in the abstract and at ¶s 0052-0061, 0072, 0119-0123, 0152, 0226, 0228 and 0237-0238 for a hydrophobic substrate surface like plastics like glass or polystyrene or acrylic or polysiloxanes, PDMS, or metal is treated using a combination of ozone and UV radiation to render the siloxane surface more hydrophilic, and subsequently a functional coating like PEG layer for hydrophilicity is applied in-situ over the treated surface of the various substrate.  The surface of the substrate is prepared prior to deposition reaction on the substrate surface.  The hydrophobicity of a given substrate surface may be measured using a water droplet shape analysis method, for example. Silicon substrates, when treated with oxygen-containing plasmas, can be freed from organic contaminants and typically exhibit a water contact angle below 10°, indicative of a hydrophilic property of the treated substrate ,i.e. hydrophilizing the hydrophobic substrate.  The oxide films deposited according to the present method can be used as bonding layers for subsequently deposited biocompatible coating materials, such as (for example and not by way of limitation) polyethylene glycol (PEG).  From ¶ 0123 to apply the PEG coating, methoxy(polyethyleneoxy)propyltrimethoxysilane (Gelest P/N SIM6492.7) (MW=450-600) {i.e. similar to that of Cunaj and the pending patent application}, was charged to the process chamber from a PEG vapor reservoir, where the PEG vapor pressure in the vapor reservoir was about 500 mTorr. Four reservoir volumes of PEG were charged, creating a partial pressure of 250 mTorr in the coating process chamber. The PEG coating thickness obtained was about 20 .ANG. (2 nm) {reading on a hydrophilic silane compound layer thickness of 1 to 50 nm of pending Claim 9. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Cunaj a FRP-4 which has an epoxy resin or polyimide or imide-based dry film superhydrophilized and coated with a PEG-silane hydrophilic coating from methoxy(polyethyleneoxy)propyltrimethoxysilane, as afore-described for Claim 1, where from Kobrin the thickness of the layer of PEG silane hydrophilic coating of methoxy(polyethyleneoxy)propyltrimethoxysilane is 2nm for Cunaj motivated to have the hydrophilic coating over various hydrophilized substrates like glass or polystyrene or acrylic or polysiloxanes, PDMS, or metal as for the hydrophilic substrate of pending Claim 9.  Furthermore the combination of Kobrin and Cunaj has a reasonable expectation of success to one skilled in the art because both have methoxy(polyethyleneoxy)propyltrimethoxysilane in a hydrophilic layer over a hydrophilized polymer substrate. 
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Cunaj in view of Kobrin further in view of U.S. 2017/0247658, Iseoka et al, hereinafter “Iseoka”).   
For Claim 8, Cunaj in view of Kobrin is applied as to claim 9, however Cunaj as modified does not expressly disclose the fibronectin adsorbed in the hydrophilic layer thickness of the hydrophilic silane compound layer.   
Iseoka is directed as is Cunaj as modified to a hydrophilized substrate and a hydrophilic layer as disclosed at ¶ 0044 for culture substrate have an adhesive surface suitable for formation of a sheet-shaped cell culture.  Specific examples of the preferred culture substrates including substrates having a hydrophilic surface, for example, substrates having a surface coated with a hydrophilic compound such as corona discharge-treated polystyrene, collagen gel or hydrophilic polymer, and, further, substrates having a surface coated with collagen, fibronectin.  Given that Cunaj modified by Kobrin have hydrophilic polymer of a PEG-silane of methoxy(polyethyleneoxy)propyltrimethoxysilane and fibronectin of Iseoka can have fibronectin included with a hydrophilic polymer, then the fibronectin of Iseoka can obviously to one skilled in the art be with PEG-silane of methoxy(polyethyleneoxy)propyltrimethoxysilane hydrophilic layer of Cunaj modified by Kobrin for the same purpose of a hydrophilic layer.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Cunaj a FRP-4 which has an epoxy resin or polyimide or imide-based dry film superhydrophilized and coated with a PEG-silane hydrophilic coating from methoxy(polyethyleneoxy)propyltrimethoxysilane, as afore-described for Claim 1, where from the thickness of the layer of PEG silane hydrophilic coating of methoxy(polyethyleneoxy)propyltrimethoxysilane is 2nm, as afore-described for Claims 1 and 9, where from Iseoka fibronectin which has the purpose of usefulness with hydrophilic layers is with the hydrophilic layer with methoxy(polyethyleneoxy)propyltrimethoxysilane of Cunaj modified by Kobrin motivated to allow for culturing of cells as for pending Claim 9.  Furthermore the combination of Iseoka and Cunaj as modified has a reasonable expectation of success to one skilled in the art because both have hydrophilic layers on a substrate.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787